 


109 HR 2065 IH: To establish formally the United States Military Cancer Institute, to require the Institute to promote the health of members of the Armed Forces and their dependents by enhancing cancer research and treatment, to provide for a study of the epidemiological causes of cancer among various ethnic groups for cancer prevention and early detection efforts, and for other purposes.
U.S. House of Representatives
2005-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2065 
IN THE HOUSE OF REPRESENTATIVES 
 
May 3, 2005 
Mr. Young of Florida introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To establish formally the United States Military Cancer Institute, to require the Institute to promote the health of members of the Armed Forces and their dependents by enhancing cancer research and treatment, to provide for a study of the epidemiological causes of cancer among various ethnic groups for cancer prevention and early detection efforts, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the United States Military Cancer Institute Act of 2005. 
2.United States Military Cancer Institute 
(a)Establishment 
(1)In generalThere is established in the Uniformed Services University of the Health Sciences (USUHS) the United States Military Cancer Institute (USMCI). 
(2)ScientistsThe staff of the Institute shall include clinical and basic scientists in the Department of Defense who have an expertise in research, patient care, and education relating to oncology and who meet applicable criteria for participation in the Institute. 
(3)ComponentsThe components of the Institute shall include military treatment and research facilities that meet applicable criteria and are designated by the Director of the Institute as divisions of the Institute. 
(b)Research 
(1)Research subjectsThe Institute shall carry out research studies on the following subjects: 
(A)The epidemiological features of cancer, including assessments of both the carcinogenic effect of genetic and environmental factors and the disparities in health, inherent or common, among populations of various ethnic origins. 
(B)The prevention and early detection of cancer. 
(C)Basic, translational, and clinical investigation matters relating to the subjects described in subparagraphs (A) and (B). 
(2)Complementary research on oncologic nursingThe research studies under paragraph (1) shall include complementary research on oncologic nursing. 
(c)Collaborative researchThe Institute shall carry out the research studies under subsection (b) in collaboration with other cancer research organizations and entities, as selected by the Director of the Institute for purposes of research studies. 
(d)Reports 
(1)In generalNot later than one year after the date of the enactment of this Act, and annually thereafter, the Director of the Institute shall submit to the President of the USUHS a report on the results of the research studies carried out under subsection (b). 
(2)Transmission of reportNot later than 60 days after the receipt of a report under paragraph (1), the President of the USUHS shall transmit such report to Congress. 
 
